ORDER

Upon review and consideration of the Joint Petition for Suspension for 90 Days filed herein, it is this 7th day of February, 2005,
*64ORDERED, by the Court of Appeals of Maryland, that Bonar Mayo Robertson be, and she is hereby, suspended by consent for a period of ninety (90) days from the practice of law in the State of Maryland, beginning May 1, 2005; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Bonar Mayo Robertson from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.